SHARE EXCHANGE AGREEMENT


THIS SHARE EXCHANGE AGREEMENT, dated as of the 28th day of August, 2006 (the
“Agreement”), by and among Renhuang Pharmaceuticals, Inc., a Nevada corporation
(the “Company”); the BVI Shareholders, as listed at the end of this Agreement,
each a “Seller” and collectively the “Sellers”, Harbin Renhuang Pharmaceutical
Company Limited, a corporation incorporated under the laws of the British Virgin
Island “BVI” and Harbin Renhuang Pharmaceutical Stock Co., Ltd., incorporated in
the Peoples Republic of China (“Renhuang China”). BVI owns all of the issued and
outstanding shares of Renhuang China. The entities above are collectively
referred to as the Parties.


WITNESSETH:
 
WHEREAS, the Sellers own all of the shares of the capital stock of BVI (the “BVI
Shares”).
 
WHEREAS, the Company desires to acquire from the Sellers, and the Sellers desire
to sell to the Company, the BVI Shares in exchange (the “Exchange”) for the
issuance by the Company to Sellers and/or Sellers’ designees, 29,750,000 shares
of the Company’s Common Stock, the “Exchange Shares”, representing 85.000% of
the Company’s capital stock on a fully diluted basis after taking into account
the transactions contemplated herein, including the Exchange,
             
WHEREAS, , the Company will issue on the day of Close, as further described
herein, to Viking Investments, and its designees as further described below,
4,804,760 shares of the Company’s Common Stock representing 13.7279% of the
Company’s capital stock, the “Viking Shares”, on a fully diluted basis after
taking into account the transactions contemplated herein, including the
Exchange,
 
WHEREAS, after giving effect to the Exchange, there will be approximately
35,000,000 shares of Company Common Stock issued and outstanding,
 
NOW, THEREFORE, in consideration of the premises and of the mutual
representations, warranties and agreements set forth herein, the parties hereto
agree as follows:
 
ARTICLE 1
THE EXCHANGE
 
1.1    The Exchange. Subject to the terms and conditions of this Agreement, on
the Closing Date (as hereinafter defined):
 
The Company shall issue and deliver to Sellers and/or its designee(s) 29,450,000
Shares, pursuant to Appendix “A” and Sellers shall deliver to the Company duly
executed transfer documents representing the BVI Shares.
 
1.2    Time and Place of Closing. The closing of the transactions contemplated
hereby (the “Closing”) shall take place at the offices of Viking Investments on
or before August 31, 2006 (the “Closing Date”) at 10:00 a.m., or at such place
and time as mutually agreed upon by the parties hereto.
 
1.3    Effective Time. The Exchange shall become effective (the “Effective
Time”) at such time as all of the conditions to set forth in Article VII hereof
have been satisfied or waived by the Parties hereto.


1

--------------------------------------------------------------------------------


 
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company severally represents and warrants to the Sellers that now and/or as
of the Closing:
 
2.1    Due Organization and Qualification; Due Authorization. 
 
The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Nevada, with full corporate power and
authority to own, lease and operate its respective business and properties and
to carry on its business in the places and in the manner as presently conducted
or proposed to be conducted. The Company is in good standing as a foreign
corporation in each jurisdiction in which the properties owned, leased or
operated, or the business conducted, by it requires such qualification except
for any such failure, which when taken together with all other failures, is not
likely to have a material adverse effect on the business of the Company.
 
The Company does not own, directly or indirectly, any capital stock, equity or
interest in any corporation, firm, partnership, joint venture or other entity.
 
The Company has all requisite corporate power and authority to execute and
deliver this Agreement, and to consummate the transactions contemplated hereby.
The Company has taken all corporate action necessary for the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby, and this Agreement constitutes the valid and binding obligation of the
Company and the Shareholder, enforceable against the Company and the Shareholder
in accordance with its terms, except as may be affected by bankruptcy,
insolvency, moratoria or other similar laws affecting the enforcement of
creditors’ rights generally and subject to the qualification that the
availability of equitable remedies is subject to the discretion of the court
before which any proceeding therefore may be brought.
 
2.2    No Conflicts or Defaults. The execution and delivery of this Agreement by
the Company and the consummation of the transactions contemplated hereby do not
and shall not (a) contravene the Articles of Incorporation or By-laws of the
Company, or (b) with or without the giving of notice or the passage of time
(i) violate, conflict with, or result in a breach of, or a default or loss of
rights under, any material covenant, agreement, mortgage, indenture, lease,
instrument, permit or license to which the Company is a party or by which the
Company is bound, or any judgment, order or decree, or any law, rule or
regulation to which the Company is subject, (ii) result in the creation of, or
give any party the right to create, any lien, charge, encumbrance or any other
right or adverse interest (“Liens”) upon any of the assets of the Company,
(iii) terminate or give any party the right to terminate, amend, abandon or
refuse to perform, any material agreement, arrangement or commitment to which
the Company is a party or by which the Company’s assets are bound, or
(iv) accelerate or modify, or give any party the right to accelerate or modify,
the time within which, or the terms under which, the Company is to perform any
duties or obligations or receive any rights or benefits under any material
agreement, arrangement or commitment to which it is a party.
 
2

--------------------------------------------------------------------------------


 
2.3    Capitalization. The authorized capital stock of the Company immediately
prior to giving effect to the transactions contemplated hereby consists of
100,000,000 shares of Company Common Stock $.001 par value and 2,500,000 shares
of Preferred Stock no par value. As of the date hereof, there are approximately
445,240 shares of Company Common Stock issued and outstanding and no shares of
Preferred Stock outstanding. All of the outstanding shares of Company Common
Stock are, and the Shares when issued in accordance with the terms hereof, will
be duly authorized, validly issued, fully paid and non-assessable, and have not
been or, with respect to the Shares, will not be issued in violation of any
preemptive right of stockholders. There is no outstanding voting trust agreement
or other contract, agreement, arrangement, option, warrant, call, commitment or
other right of any character obligating or entitling the Company to issue, sell,
redeem or repurchase any of its securities, and there is no outstanding security
of any kind convertible into or exchangeable for Company Common Stock. The
Company has not granted registration rights to any person.
 
2.4    No Assets or Liabilities. Except as set forth in the Financial
Statements, the Company does not have any (a) assets of any kind or
(b) liabilities or obligations, whether secured or unsecured, accrued,
determined, absolute or contingent, asserted or unasserted or otherwise.


2.5    Taxes. The Company has filed all tax returns and reports which were
required to be filed on or prior to the date hereof in respect of all income,
withholding, franchise, payroll, excise, property, sales, use, value-added or
other taxes or levies, imposts, duties, license and registration fees, charges,
assessments or withholdings of any nature whatsoever (together, “Taxes”), and
has paid all Taxes (and any related penalties, fines and interest) which have
become due pursuant to such returns or reports or pursuant to any assessment
which has become payable, or, to the extent its liability for any Taxes (and any
related penalties, fines and interest) has not been fully discharged, the same
have been properly reflected as a liability on the books and records of the
Company and adequate reserves therefore have been established. 
 
2.6    Indebtedness; Contracts; No Defaults. There are no agreements,
indentures, mortgages, guarantees, notes, commitments, accommodations, letters
of credit or other arrangements or understandings, whether written or oral, to
which the Company is a party.
 
2.7    Real Property. The Company does not own or lease any real property.
 
2.8    Compliance with Law. The Company is conducting its business in material
compliance with all applicable laws, ordinances, rules, regulations, court or
administrative order, decree or process (“Applicable Laws”). The Company has not
received any notice of violation or claimed violation of any Applicable Law.
 
2.9    Litigation.
 
There is no claim, dispute, action, suit, proceeding or investigation pending
or, to the knowledge of the Company and the Shareholder, threatened, against the
Company, or challenging the validity or propriety of the transactions
contemplated by this Agreement, at law or in equity or admiralty or before any
federal, state, local, foreign or other governmental authority, board, agency,
commission or instrumentality, nor to the knowledge of the Company and the
Shareholder, has any such claim, dispute, action, suit, proceeding or
investigation been pending or threatened, during the twelve month period
preceding the date hereof;
 
3

--------------------------------------------------------------------------------


 
There is no outstanding judgment, order, writ, ruling, injunction, stipulation
or decree of any court, arbitrator or federal, state, local, foreign or other
governmental authority, board, agency, commission or instrumentality, against or
materially affecting the business of the Company; and
 
The Company has not received any written or verbal inquiry from any federal,
state, local, foreign or other governmental authority, board, agency, commission
or instrumentality concerning the possible violation of any Applicable Law.
 
2.10    Trading. The Company Common Stock is currently trading on NASD Over The
Counter Bulletin Board under the ticker symbol RHGP.
 
2.11    Securities Law Compliance. The Company has complied with all of the
requirements of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) and the Securities Act of 1933, as amended (the “Securities Act”), and has
complied with all applicable blue sky laws.
 
2.12    Fees. Neither of the Parties The Company or is not obligated to pay any
person any finder’s or broker’s fees in connection with the transactions
contemplated herein.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF BVI, AND RENHUANG CHINA


BV and Renhuang China severally represent and warrant to the Company that now
and/or as of the Closing:
 
3.1    Due Organization and Qualification; Subsidiaries; Due Authorization. 
 
BVI and Renhuang China are companies duly organized, validly existing and in
good standing under the laws of the state of Nevada, with full corporate power
and authority to own, lease and operate their businesses and properties and to
carry on their businesses in the places and in the manner as presently conducted
or proposed to be conducted. BVI and Renhuang China are in good standing as
foreign corporations in each jurisdiction in which the properties owned, leased
or operated, or the business conducted, by them require such qualification
except for any such failure, which when taken together with all other failures,
is not likely to have a material adverse effect on the business of BVI or
Renhuang China.
 
BVI does not own, directly or indirectly, any capital stock, equity or interest
in any corporation, firm, partnership, joint venture or other entity except for
Renhuang China, of which BVI owns all its issued and outstanding share capital.


BVI has all requisite power and authority to execute and deliver this Agreement,
and to consummate the transactions contemplated hereby and thereby. BVI has
taken all corporate action necessary for the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby, and this
Agreement constitutes the valid and binding obligation of BVI, enforceable
against BVI in accordance with its terms, except as may be affected by
bankruptcy, insolvency, moratoria or other similar laws affecting the
enforcement of creditors’ rights generally and subject to the qualification that
the availability of equitable remedies is subject to the discretion of the court
before which any proceeding therefore may be brought.
 
3.2    No Conflicts or Defaults. The execution and delivery of this Agreement by
BVI and the consummation of the transactions contemplated hereby do not and
shall not (a) contravene the governing documents of BVI, or (b) with or without
the giving of notice or the passage of time, (i) violate, conflict with, or
result in a breach of, or a default or loss of rights under, any material
covenant, agreement, mortgage, indenture, lease, instrument, permit or license
to which BVI is a party or by which BVI or any of their respective assets are
bound, or any judgment, order or decree, or any law, rule or regulation to which
their assets are subject, (ii) result in the creation of, or give any party the
right to create, any lien upon any of the assets of BVI, (iii) terminate or give
any party the right to terminate, amend, abandon or refuse to perform any
material agreement, arrangement or commitment to which BVI is a party or by
which BVI or any of its assets are bound, or (iv) accelerate or modify, or give
any party the right to accelerate or modify, the time within which, or the terms
under which BVI is to perform any duties or obligations or receive any rights or
benefits under any material agreement, arrangement or commitment to which it is
a party.
 
4

--------------------------------------------------------------------------------


 
3.3    Capitalization. The authorized capital stock of BVI immediately prior to
giving effect to the transactions contemplated hereby consists of 50,000 shares
of Common Stock which as of the date hereof there were 10,000 shares issued and
outstanding. All of the outstanding shares of BVI are duly authorized, validly
issued, fully paid and nonassessable, and have not been or, with respect to BVI
Shares, will not be transferred in violation of any rights of third parties. The
BVI Shares are not subject to any preemptive or subscription right, any voting
trust agreement or other contract, agreement, arrangement, option, warrant,
call, commitment or other right of any character obligating or entitling BVI to
issue, sell, redeem or repurchase any of its securities, and there is no
outstanding security of any kind convertible into or exchangeable for the
capital stock of BVI. All of the BVI Shares are owned of record and beneficially
by Sellers free and clear of any liens, claims, encumbrances, or restrictions of
any kind.
 
3.4    Taxes. BVI and Renhuang China have filed all tax returns and reports
which were required to be filed in any jurisdiction on or prior to the date
hereof in respect of all taxes, and has paid all Taxes (and any related
penalties, fines and interest) which have become due pursuant to such returns or
reports or pursuant to any assessment which has become payable, or, to the
extent its liability for any Taxes (and any related penalties, fines and
interest) has not been fully discharged, the same have been properly reflected
as a liability on the books and records of BVI or Renhuang China and adequate
reserves therefore have been established.
 
3.5    Compliance with Law. BVI and Renhuang China are conducting their
businesses in material compliance with all applicable law, ordinance, rule,
regulation, court or administrative order, decree or process. BVI has not
received any notice of violation or claimed violation of any such law,
ordinance, rule, regulation, order, decree, process or requirement. 


3.6    Litigation. 
 
There is no claim, dispute, action, suit, proceeding or investigation pending or
threatened, against or affecting BVI or Renhuang China, or challenging the
validity or propriety of the transactions contemplated by this Agreement, at law
or in equity or admiralty or before any federal, state, local, foreign or other
governmental authority, board, agency, commission or instrumentality, has any
such claim, dispute, action, suit, proceeding or investigation been pending or
threatened, during the 12 month period preceding the date hereof;
 
There is no outstanding judgment, order, writ, ruling, injunction, stipulation
or decree of any court, arbitrator or federal, state, local, foreign or other
governmental authority, board, agency, commission or instrumentality, against or
materially affecting BVI or Renhuang China, or any of its Subsidiaries; and
 
5

--------------------------------------------------------------------------------


 
BVI or Renhuang China have not received any written or verbal inquiry from any
federal, state, local, foreign or other governmental authority, board, agency,
commission or instrumentality concerning the possible violation of any
Applicable Law.
 
ARTICLE IV
REPRESENTATION AND WARRANTIES OF SELLERS
 
Sellers represents and warrants to the Company that now and/or as of the
closing:
 
4.1    Title to Shares. Sellers are the legal and beneficial owner of the BVI
Shares, and upon consummation of the exchange contemplated herein, the Company
will acquire from Sellers good and marketable title to such Shares, free and
clear of all Liens excepting only such restrictions upon transfer, if any, as
may be imposed by Applicable Law. 
 
4.2    Due Authorization. Sellers have all requisite power and authority to
execute and deliver this Agreement, and to consummate the transactions
contemplated hereby and thereby. This Agreement constitutes the valid and
binding obligation of Sellers, enforceable against Sellers in accordance with
its terms, except as may be affected by bankruptcy, insolvency, moratoria or
other similar laws affecting the enforcement of creditors’ rights generally and
subject to the qualification that the availability of equitable remedies is
subject to the discretion of the court before which any proceeding therefore may
be brought.
 
4.3    Purchase for Investment. 
 
Sellers are acquiring the Shares for investment for Sellers’ own account and not
as a nominee or agent, and not with a view to the resale or distribution of any
part thereof, and Sellers have no present intention of selling, granting any
participation in, or otherwise distributing the same, it being understood,
however, that Sellers may designate certain persons who will receive the Shares
at the Closing.
 
Sellers understand that the Shares are not registered under the Securities Act
on the ground that the sale and the issuance of securities hereunder is exempt
from registration under the Act pursuant to Section 4(2) thereof, and that the
Company’s reliance on such exemption is predicated on such Sellers’
representations set forth herein. Sellers are “accredited investors” as that
term is defined in Rule 501(a) of Regulation D under the Act.


The certificates representing Shares will bear a legend which states, in all
material effect the following:


THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED OR UNDER THE SECURITIES LAWS OF ANY STATE. THIS
RESTRICTED SHARE AGREEMENT AND THE SECURITIES UNDERLYING THIS RESTRICTED SHARE
AGREEMENT MAY NOT BE SOLD, PLEDGED, HYPOTHECATED, TRANSFERRED, OR OTHERWISE
DISPOSED OF UNLESS SUCH SALE, PLEDGE, HYPOTHECATION, TRANSFER, OR OTHER
DISPOSITION SHALL HAVE BEEN REGISTERED UNDER SAID ACT AND IN COMPLIANCE WITH ANY
APPLICABLE STATE SECURITIES LAWS OR UNTIL THE COMPANY SHALL HAVE RECEIVED A
LEGAL OPINION SATISFACTORY IN FORM AND SUBSTANCE TO THE COMPANY, THAT SUCH
SECURITIES MAY BE LEGALLY SOLD OR OTHERWISE TRANSFERRED WITHOUT SUCH
REGISTRATION AND COMPLIANCE.


6

--------------------------------------------------------------------------------


 
4.4    Investment Experience. Sellers acknowledge that they can bear the
economic risk of his investment, and have such knowledge and experience in
financial and business matters that they are capable of evaluating the merits
and risks of the investment in the Shares.
 
4.5    Information. Sellers have carefully reviewed such information as Sellers
deemed necessary to evaluate an investment in the Shares. To the full
satisfaction of Sellers, they have been furnished all materials that they have
requested relating to the Company and the issuance of the Shares hereunder, and
Sellers have been afforded the opportunity to ask questions of representatives
of the Company to obtain any information necessary to verify the accuracy of any
representations or information made or given to the Sellers. Notwithstanding the
foregoing, nothing herein shall derogate from or otherwise modify the
representations and warranties of the Company set forth in this Agreement, on
which Sellers have relied in making an exchange of the BVI Shares for the
Shares.
 
4.6    Restricted Securities. Sellers understand that the Shares may not be
sold, transferred, or otherwise disposed of without registration under the Act
or an exemption therefrom, and that in the absence of an effective registration
statement covering the Company Shares or any available exemption from
registration under the Act, the Shares must be held indefinitely. Sellers are
aware that the Shares may not be sold pursuant to Rule 144 promulgated under the
Act unless all of the conditions of that Rule are met. Among the conditions for
use of Rule 144 may be the availability of current information to the public
about the Company.
 
ARTICLE 5
COVENANTS
 
5.1    Further Assurances. Each of the Parties shall use reasonable commercial
efforts to proceed promptly with the transactions contemplated herein, to
fulfill the conditions precedent for such party’s benefit or to cause the same
to be fulfilled and to execute such further documents and other papers and
perform such further acts as may be reasonably required or desirable to carry
out the provisions of this Agreement and to consummate the transactions
contemplated herein.
 
5.2    Operation of Business. From the date hereof through the date of the
Closing, except as expressly provided herein, each of the Company, BVI and
Renhuang China:
 
will continue its business only in ordinary course;
 
will not, without the written consent of the other party:
 
pay any dividends, or
 
make loans to stockholders or employees;
 
will not issue any additional shares that would materially change the structure
and equity ownership position as set forth herein.
 
will report to the other party any indication of potential material adverse
factors in its business or any litigation that may be threatened whereby one of
the parties would be a defendant.
 
7

--------------------------------------------------------------------------------


 
ARTICLE 6
DELIVERIES
 
6.1    Items to be delivered to Sellers prior to or at Closing by the Company. 
 
Articles of Incorporation and amendments thereto, By-laws and amendments
thereto, certificate of good standing in the Company’s state of incorporation.
 
All applicable schedules hereto.
 
All minutes and resolutions of board of director and shareholder meetings in
possession of the Company.
 
Shareholder list.
 
All financial statements and all tax returns in possession of the Company.
 
Resolution from the Company’s Board, and shareholder resolutions approving this
transaction.
 
Certificates representing shares of the Shares issued in the denominations as
set forth opposite the name of Sellers and/or his designee(s) on Schedule I to
this Agreement.
 
Any other document reasonably requested by Sellers that he deems necessary for
the consummation of this transaction.
 
6.2    Items to be delivered to the Company prior to or at Closing by the
Sellers, BVI and Renhuang China. 


Renhuang China will, at no cost to the Company, deliver audited balance sheets,
the related statements of operations and cash flows for the twelve months ended
October 30, 2005 and October 30, 2004 and reviewed balance sheets, the related
statements of operations and cash flow for the six months ended April 30, 2006
of Renhuang China, together with the notes thereto (the “Financial Statements”),
prepared in accordance with U.S. generally accepted accounting principles, US
GAAP, applied on a basis consistent throughout all periods presented. The
Financial Statements shall fairly present the financial position of the Company
as of the dates and for the periods indicated.


All applicable schedules hereto. 


Duly executed transfer documents from Sellers transferring the BVI Shares;
 
Resolutions from the Board of Directors of BVI and, if applicable, shareholder
resolutions approving the transactions contemplated hereby; and
 
Any other document reasonably requested by the Company that it deems necessary
for the consummation of this transaction.
 
8

--------------------------------------------------------------------------------


 
ARTICLE 7
CONDITIONS PRECEDENT
 
7.1    Conditions Precedent to Closing. The obligations of the Parties under
this Agreement shall be and are subject to fulfillment, prior to or at the
Closing, of each of the following conditions:
 
That each of the representations and warranties of the Parties contained herein
shall be true and correct at the time of the Closing date as if such
representations and warranties were made at such time except for changes
permitted or contemplated by this Agreement; and
 
That the Parties shall have performed or complied with all agreements, terms and
conditions required by this Agreement to be performed or complied with by them
prior to or at the time of the Closing.
 
7.2    Conditions to Obligations of Sellers. The obligations of Sellers shall be
subject to fulfillment prior to or at the Closing, of each of the following
conditions: 
 
The Company shall have received all of the regulatory, shareholder and other
third party consents, permits, approvals and authorizations necessary to
consummate the transactions contemplated by this Agreement.


The Company shall have complied with Rule 14(f)(1) of the Exchange Act, if
required.


7.3    Conditions to Obligations of the Company. The obligations of the Company
shall be subject to fulfillment at or prior to or at the Closing, of each of the
following conditions:
 
BVI, Renhuang China and Sellers shall have received all of the regulatory,
shareholder and other third party consents, permits, approvals and
authorizations necessary to consummate the transactions contemplated by this
Agreement.


Renhuang China shall have furnished to the Company the audited financial
statements of Renhuang China in form that satisfies the reporting requirements
of the Exchange Act pursuant to Regulation S-K. Such financial statements shall
be prepared in accordance with the United States generally accepted accounting
principals, US GAAP, for the period ended October 30, 2004 and 2005 and reviewed
financials for the period of November 1, 2005 to April 30, 2006.
 
ARTICLE 8
INDEMNIFICATION
 
8.1    Indemnity of the Company. The Company agrees as to defend, indemnify and
hold harmless Sellers from and against, and to reimburse Sellers with respect
to, all liabilities, losses, costs and expenses, including, without limitation,
reasonable attorneys’ fees and disbursements (collectively the “Losses”)
asserted against or incurred by Sellers by reason of, arising out of, or in
connection with any material breach of any representation or warranty contained
in this Agreement made by the Company or in any document or certificate
delivered by the Company pursuant to the provisions of this Agreement or in
connection with the transactions contemplated thereby. 
 
8.2    Indemnity of Sellers. Sellers agrees to defend, indemnify and hold
harmless the Company from and against, and to reimburse the Company with respect
to, all Losses, including, without limitation, reasonable attorneys’ fees and
disbursements, asserted against or incurred by the Company by reason of, arising
out of, or in connection with any material breach of any representation or
warranty contained in this Agreement and made by Sellers or in any document or
certificate delivered by Sellers pursuant to the provisions of this Agreement or
in connection with the transactions contemplated thereby.
 
9

--------------------------------------------------------------------------------


 
8.3    Indemnification Procedure. A party (an “Indemnified Party”) seeking
indemnification shall give prompt notice to the other party (the “Indemnifying
Party”) of any claim for indemnification arising under this Article VIII. The
Indemnifying Party shall have the right to assume and to control the defense of
any such claim with counsel reasonably acceptable to such Indemnified Party, at
the Indemnifying Party’s own cost and expense, including the cost and expense of
reasonable attorneys’ fees and disbursements in connection with such defense, in
which event the Indemnifying Party shall not be obligated to pay the fees and
disbursements of separate counsel for such in such action. In the event,
however, that such Indemnified Party’s legal counsel shall determine that
defenses may be available to such Indemnified Party that are different from or
in addition to those available to the Indemnifying Party, in that there could
reasonably be expected to be a conflict of interest if such Indemnifying Party
and the Indemnified Party have common counsel in any such proceeding, or if the
Indemnified Party has not assumed the defense of the action or proceedings, then
such Indemnifying Party may employ separate counsel to represent or defend such
Indemnified Party, and the Indemnifying Party shall pay the reasonable fees and
disbursements of counsel for such Indemnified Party. No settlement of any such
claim or payment in connection with any such settlement shall be made without
the prior consent of the Indemnifying Party which consent shall not be
unreasonably withheld. 


ARTICLE 9
TERMINATION
 
9.1    Termination. This Agreement may be terminated at any time before or, at
Closing, by:
 
The mutual agreement of the Parties;
 
Any party if:
 
Any provision of this Agreement applicable to a party shall be materially untrue
or fail to be accomplished; or
 
Any legal proceeding shall have been instituted or shall be imminently
threatening to delay, restrain or prevent the consummation of this Agreement;
 
Upon termination of this Agreement for any reason, in accordance with the terms
and conditions set forth in this paragraph, each said party shall bear all costs
and expenses as each party has incurred.
 
ARTICLE X
MISCELLANEOUS
 
10.1    Survival of Representations, Warranties and Agreements. All
representations and warranties and statements made by a party to in this
Agreement or in any document or certificate delivered pursuant hereto shall
survive the Closing Date for two years. Each of the parties hereto is executing
and carrying out the provisions of this agreement in reliance upon the
representations, warranties and covenants and agreements contained in this
agreement or at the closing of the transactions herein provided for and not upon
any investigation which it might have made or any representations, warranty,
agreement, promise or information, written or oral, made by the other party or
any other person other than as specifically set forth herein.
 
10

--------------------------------------------------------------------------------


 
10.2    Access to Books and Records. During the course of this transaction
through Closing, each party agrees to make available for inspection all
corporate books, records and assets, and otherwise afford to each other and
their respective representatives, reasonable access to all documentation and
other information concerning the business, financial and legal conditions of
each other for the purpose of conducting a due diligence investigation thereof.
Such due diligence investigation shall be for the purpose of satisfying each
party as to the business, financial and legal condition of each other for the
purpose of determining the desirability of consummating the proposed
transaction. The Parties further agree to keep confidential and not use for
their own benefit, except in accordance with this Agreement any information or
documentation obtained in connection with any such investigation.
 
10.3    Further Assurances. If, at any time after the Closing, the parties shall
consider or be advised that any further deeds, assignments or assurances in law
or that any other things are necessary, desirable or proper to complete the
merger in accordance with the terms of this agreement or to vest, perfect or
confirm, of record or otherwise, the title to any property or rights of the
parties hereto, the Parties agree that their proper officers and directors shall
execute and deliver all such proper deeds, assignments and assurances in law and
do all things necessary, desirable or proper to vest, perfect or confirm title
to such property or rights and otherwise to carry out the purpose of this
Agreement, and that the proper officers and directors the parties are fully
authorized to take any and all such action.
 
10.4    Notice. All communications, notices, requests, consents or demands given
or required under this Agreement shall be in writing and shall be deemed to have
been duly given when delivered to, or received by prepaid registered or
certified mail or recognized overnight courier addressed to, or upon receipt of
a facsimile sent to, the party for whom intended, as follows, or to such other
address or facsimile number as may be furnished by such party by notice in the
manner provided herein:
 
Attention:
 
If to any of the Sellers and BVI:
 
Mr. Shaoming Li
Fax: 011 86 451 5762 0378
 
No. 281 Taiping Road, Taiping District,
Harbin, Heilongjian Province
150050 P.R. China
 
If to the Company:
 
Viking Investments
65 Broadway, Suite 888
New York, NY 10006
Attention: Mr. Tom Simeo
Fax: (646) 356 7034

 
11

--------------------------------------------------------------------------------


 
10.5    Entire Agreement. This Agreement, the Disclosure Schedules and any
instruments and agreements to be executed pursuant to this Agreement, sets forth
the entire understanding of the parties hereto with respect to its subject
matter, merges and supersedes all prior and contemporaneous understandings with
respect to its subject matter and may not be waived or modified, in whole or in
part, except by a writing signed by each of the parties hereto. No waiver of any
provision of this Agreement in any instance shall be deemed to be a waiver of
the same or any other provision in any other instance. Failure of any party to
enforce any provision of this Agreement shall not be construed as a waiver of
its rights under such provision.
 
10.6    Successors and Assigns. This Agreement shall be binding upon,
enforceable against and inure to the benefit of, the parties hereto and their
respective heirs, administrators, executors, personal representatives,
successors and assigns, and nothing herein is intended to confer any right,
remedy or benefit upon any other person. This Agreement may not be assigned by
any party hereto except with the prior written consent of the other parties,
which consent shall not be unreasonably withheld.
 
10.7    Governing Law. This Agreement shall in all respects be governed by and
construed in accordance with the laws of the State of New York applicable to
agreements made and fully to be performed in such state, without giving effect
to conflicts of law principles.
 
10.8    Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
10.9    Construction. Headings contained in this Agreement are for convenience
only and shall not be used in the interpretation of this Agreement. References
herein to Articles, Sections and Exhibits are to the articles, sections and
exhibits, respectively, of this Agreement. The Disclosure Schedules are hereby
incorporated herein by reference and made a part of this Agreement. As used
herein, the singular includes the plural, and the masculine, feminine and neuter
gender each includes the others where the context so indicates.


10.10    Severability. If any provision of this Agreement is held to be invalid
or unenforceable by a court of competent jurisdiction, this Agreement shall be
interpreted and enforceable as if such provision were severed or limited, but
only to the extent necessary to render such provision and this Agreement
enforceable.
 
10.11    Expenses. Each Party shall separately pay for their respective costs of
legal services, accounting, auditing, communications and due diligence in
connection with the transactions contemplated hereby except that subsequent to
the Closing, there shall be no liability of the Company for any such matters.
 
10.12    Announcements. Unless both the Company and China agree in writing,
neither the Company nor China shall make a public announcement regarding the
transactions contemplated hereby. Any public announcement shall be made upon the
mutual agreement and written consent of the officers of both corporations. In
the event that the Company is required under federal securities law to either
(i) file any document with the SEC that discloses the transactions contemplated
hereby, or (ii) to make a public announcement regarding the transactions
contemplated hereby, the Company shall provide China with a copy of the proposed
disclosure no less than 48 hours before such disclosure is made and shall
incorporate into such disclosure any reasonable comments or changes that China
may request.


12

--------------------------------------------------------------------------------


 
[SIGNATURE PAGE]


IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the date first set forth above.




 
By: /s/ Shaoming Li
Name: Shaoming Li
Title: President 
   
 
 Seller: Total Prosperity Company, Ltd.
 
By: /s/ Dianjun Pi
Name: Dianjun Pi
Title: President 
 
 
 
 Seller: China Wealth Source Company, Ltd
 
By: /s/ Yui Man Cheung
Name: Yui Man Cheung
Title: President 

 
 
Seller: Celebrate Fortune Company, Limited
 
By: : /s/ Shaoming Li
Name: Shaoming Li
Title: President
 
 
 
Seller: New BVI Co.
 
By: /s/ Tuya Wulan
Name: Tuya Wulan
Title: President 
 
 
 
Seller: Benevolent Sovereign Intl Comp Ltd
 
By: /s/ Tuya Wulan
Name: Tuya Wulan
Title: President 
   
  
Viking Investments, USA, Inc., a Nevada corporation 
 
By: /s/ Tom Simeo
Name: Tom Simeo
Title: President 
     
Designated recipients of part of the Viking shares:
 
 
 
Yanze Liu
Zili Zhen
Lijun Hao
Minmin Zhang
Each of whom have appointed and authorized Lijun Hao to deliver and receive the
shares pursuant to this Agreement.
 
By: /s/ Lijun Hao
Name: Lijun Hao

 
13

--------------------------------------------------------------------------------




Appendix 1, to Share Exchange Agreement
       
Share exchange structure
   
Issued and outstanding shares Renhuang Pharmaceutical, Inc. (USA) = 445,240
Issued and outstanding shares Harbin Renhuang Pharmaceutical, Ltd. (BVI) =
10,000
Issued and outstanding shares after the merger in the new business combination,
35,000,000
 
Company Shareholders
Shares
Percentage after Merger
BVI shareholders
       
Celebrate Fortune Company Limited (60.00%)
17,850,000
51.0000%
6,000
       
China Wealth Source Company Ltd (14.38%)
4,278,050
12.2230%
1,438
       
Total Prosperity Company Ltd (10.62%)
3,159,450
9.0270%
1,062
       
New BVI Co. (10.00%)
2,975,000
8.5000%
1,000
       
Benevolent Sovereign Intl Comp Ltd (5.00%)
1,487,500
4.2500%
500
       
Total BVI old shareholders as a group
29,750,000
85%
10,000
       
Viking Investments
1,312,260
3.7493%
 
 
 
Zili Zhen (Zhen - last name)
1,650,000
4.7143%
     
Lijun Hao (Hao - last name)
775,500
2.2157%
 
   
Minmin Zhang (Zhang - last name)
687,000
1.9629%
     
Yanze Liu
380,000
1.0857
 
   
 Total new shareholders as a group
34,554,760
98.7279%
     
Old shareholders in Renhuang (USA)
445,240
1.2721
 
   
 Total old shareholders as a group
445,240
1.2721
     
 Total new shares post merger
35,000,000
100.0000%



14

--------------------------------------------------------------------------------




TABLE OF CONTENTS


ARTICLE I THE EXCHANGE
1
1.1
The Exchange
1
1.2
Time and Place of Closing
1
1.3
Effective Time
1
ARTICLE II REPRESENTATIONS AND WARRANTIES OF THE COMPANY
1
2.1
Due Organization and Qualification; Due Authorization.
2
2.2
No Conflicts or Defaults
2
2.3
Capitalization
3
2.4
Financial Statements
3
2.5
No Assets or Liabilities
3
2.6
Taxes
3
2.7
Indebtedness; Contracts; No Defaults
3
2.8
Real Property
3
2.9
Compliance with Law
3
2.10
Litigation.
3
2.11
Trading
4
2.12
Securities Law Compliance
4
2.13
Finder’s Fees
4
ARTICLE III REPRESENTATIONS AND WARRANTIES OF CHINA
4
3.1
Due Organization and Qualification; Subsidiaries; Due Authorization.
4
3.2
No Conflicts or Defaults
4
3.3
Capitalization
5
3.4
Taxes
5
3.5
Compliance with Law
5
3.6
Litigation.
5
ARTICLE IV REPRESENTATION AND WARRANTIES OF SELLERS
5
4.1
Title to Shares
6
4.2
Due Authorization
6
4.3
Purchase for Investment.
6
4.4
Investment Experience
6
4.5
Information
6
4.6
Restricted Securities
6
ARTICLE V COVENANTS
6
5.1
Further Assurances
7
5.2
Operation of Business
7
ARTICLE VI DELIVERIES
7
6.1
Items to be delivered to Sellers prior to or at Closing by the Company.
7
6.2
Items to be delivered to the Company prior to or at Closing by China and
Sellers.
7
ARTICLE VII CONDITIONS PRECEDENT
8
7.1
Conditions Precedent to Closing
8
7.2
Conditions to Obligations of Sellers
8
7.3
Conditions to Obligations of the Company
8
ARTICLE VIII INDEMNIFICATION
9
8.1
Indemnity of the Company
9
8.2
Indemnity of Sellers
9
8.3
Indemnification Procedure
9
ARTICLE IX TERMINATION
9
9.1
Termination
9
ARTICLE X MISCELLANEOUS
10
10.1
Survival of Representations, Warranties and Agreements
10
10..2
Access to Books and Records
10
10.3
Further Assurances
10
10.4
Notice
10
10.5
Entire Agreement
11
10.6
Successors and Assigns
11
10.7
Governing Law
11
10.8
Counterparts
11
10.9
Construction
11
10.10
Severability
12
10.11
Expenses
12
10.12
Announcements
12
10.13
Signatures
13
 
Appendix 1
14
 
Table of Contents
15



15

--------------------------------------------------------------------------------


 